IN THE SUPREME COURT OF THE STATE OF NEVADA


                         THE STATE OF NEVADA,                                         No. 83269
                         Petitioner,
                         vs.
                         THE EIGHTH JUDICIAL DISTRICT
                         COURT OF THE STATE OF NEVADA,                               FILED
                         IN AND FOR THE COUNTY OF
                         CLARK; AND THE HONORABLE                                    FEB 1 8 2022
                         MONICA TRUJILLO, DISTRICT                                         A. BROWN
                                                                                           REPAE COURT
                         JUDGE,                                                 BY
                         Respondents,
                            and
                         BRANDON ALEXANDER MCGUIRE,
                         Real Party in Interest.

                                                       ORDER DENYING PETITION

                                         In this original petition for a writ of mandamus or prohibition,
                        the State challenges a district court ruling granting a motion to preclude
                        testimony from the alleged victim after the State failed to comply with NRS
                        174.234s notice requirements.
                                         The State argues that mandamus relief is warranted because
                        the district court manifestly abused its discretion by striking its witness
                        after the State failed to disclose the witness's address under NRS 174.234)



                                    State also asks for a writ of prohibition, but provides no legal
                                  1The
                        authority or argument showing that the district court lacked jurisdiction.
                        See NRS 34.320 (providing that a writ of prohibition is available where a
                        court acts "without or in excess of . . . [its] jurisdiction"); see also Pan v.
                        Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004)
                        (stating that petitioners have the burden to show that extraordinary relief

SUPREME COURT
     Of
   NEVADA

10) 1947A   441Di4
                     .,      ..
                     'Asti                .S;;;*!' •     •
                             It adds that, because it cannot appeal the district court's order, it has an
                             inadequate remedy at law that warrants writ relief.
                                         The decision to entertain a writ petition is within our discretion.
                             Daane v. Eighth Judicial Dist. Court, 127 Nev. 654, 655, 261 P.3d 1086,
                             1087 (2011). We "may exercise . . . [our] discretion to entertain a petition
                             for mandamus relief where the circumstances reveal urgency and strong
                             necessity," Barngrover v. Fourth Judicial Dist. Court, 115 Nev. 104, 111,
                             979 P.2d 216, 220 (1999), such as when "the State has no other remedy at
                             law because it cannot appeal the final judgment in a criminal case," State
                             v. Eighth Judicial Dist. Court (Armstrong), 127 Nev. 927, 931, 267 P.3d 777,
                             780 (2011). Thus, we choose to entertain the State's mandamus petition.
                                         In determining whether to issue a writ of mandamus, we
                             "consider[ ] whether the district court's evidentiary ruling was a manifest
                             abuse or arbitrary or capricious exercise of its discretion." Id. "A manifest
                             abuse of discretion is a clearly erroneous interpretation of the law or a
                             clearly erroneous application of a law or rule." Id. at 932, 267 P.3d at 780
                             (internal quotation marks omitted).
                                         At least five-judicial days before a felony trial, the State is
                             required to provide the defendant with "written notice containing the names
                             and last known addresses of all witnesses" it intends to call. NRS
                             174.234(1)(a)(2). If the State fails to provide this statutory notice, the
                             district court "may.. . . prohibit the party from introducing in evidence the
                             material not disclosed." NRS 174.295(2) (emphasis added).
                                         Under the plain meaning of NRS 174.295(2), the district court
                             had discretion to prohibit the State's witness from testifying after the State


                             is warranted). Thus, we decline the State's invitation to issue a writ of
                             prohibition.
SUPREME COURT
         OF
      NEVADA                                                       2
on   1947A       deo


             •    ' ' • ..
                                               4;;•.17- -14
failed to disclose the witness's address under NRS 174.234(1)(a)(2).
Because NRS 174.295(2) gives the district court discretion to exclude an
improperly-noticed witness, we conclude that the district court did not
manifestly abuse its discretion—which requires an erroneous
interpretation of law—by striking the State's witness.2 See Lund v. Eighth
Judicial Dist. Court, 127 Nev. 358, 363, 255 P.3d 280, 284 (2011) (stating
that a "writ will lie where, under the facts, th[e] [district court's] discretion
can be exercised in only one way." (internal quotation marks omitted)).
             Insofar as the State argues that it had no address to disclose,
we are unpersuaded. The affidavit from the States investigator stated that
the witness had four possible addresses and provided the State with "an
incomplete address that did not have an [apartment number] attached."
Thus, even if it were incomplete, the State could have disclosed the witness's
last known address. See NRS 174.234(1)(a)(2) (requiring the State to give
the defense the witness's "last known address[ ]," but not complete address).
             We further emphasize that the defense previously moved to
compel the State to disclose the witness's address, and at a hearing on this
matter, the district court continued the trial and ordered the State to
comply with NRS 174.234. More than a year later, the State still had not
disclosed the witness's address, leading to the defense's instant motion to
strike. Given that the State had more than a year to disclose the witness's


      2The   State concedes that it failed to disclose the witness's address as
required by NRS 174.234(1)(a)(2) but contends that this failure was not in
bad faith. Although the district court must exclude the testimony of an
expert witness if the failure to disclose that witness was in bad faith, see
NRS 174.234(3)(b), there is no similar requirements for a lay witness, which
the district court has discretion to exclude even absent a showing of bad
faith under NRS 174.295(2). Thus, even if the State did not act in bad faith,
the district court had discretion to strike its improperly-noticed witness.


                                        3

                                                             •
                      address and still failed to do so, we cannot conclude that the district court
                      manifestly abused its discretion by striking the State's witness.
                                       Likewise, the State's reliance on other caselaw is unpersuasive.
                      Although the State argues that an improperly-noticed witness should be
                      excluded only if the defendant has been prejudiced in a manner amounting
                      to reversible error, see Jones v. State, 113 Nev. 454, 473, 937 P.2d 55, 67
                      (1997), a mandamus petition reviews whether the district court's decision
                      was a manifest abuse of discretion. Again, the district court did not
                      manifestly abuse its discretion because it had statutory authority to strike
                      the State's witness under NRS 174.295(2).3 Thus, we conclude our
                      extraordinary intervention is unwarranted.
                                       Accordingly, we
                                       ORDER the petition DENIED.




                                                         Act.t vea_tt.,        , J.
                                                   Hardesty


                                                      J.
                      Stiglich                                           Herndon




                      cc:   Hon. Monica Trujillo, District Judge
                            Hon. Linda M. Bell, Chief Judge
                            Attorney General/Carson City
                            Clark County District Attorney
                            Clark County Public Defender
                            Eighth District Court Clerk

                            3For that reason, we also reject the State's contention that the district
                      court should have ordered a continuance.

SUPREME COURT
        OF
     NEVADA
                                                                     4
(0) 1947A    .41Pla



                                   •    ;•L,                     e4L
                                                              • --